DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 3-7 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by  O’Connor et al. (pub. no. 2010/0306021).
Regarding claim 1, O’Connor discloses an apparatus, comprising: at least one computer server, configured to manage a virtual reality environment; the at least one computer server further configured to receive input from a first human user transmitted by a first computer; the at least one computer server further configured to receive or generate input from a second user, where the second user may be a human, a computer-controlled user, or a combination thereof; the at least one computer server further configured to control a first avatar in response to input received from the first computer; the at least one computer server further configured to control one or more second avatars in response to input from the second user; the at least one computer server further configured to receive automated inputs from the first computer, or to generate such automated inputs, and to control the first avatar based on those inputs (“There is also provided a method of operating a contact center having an interface with a virtual environment implemented in a computerized system, comprising the steps of: a) receiving from the virtual environment spatial information relating to the spatial position within the virtual environment of an inhabitant of the virtual environment; b) creating and maintaining contact information in the contact center, the contact information being associated with the inhabitant; c) providing the contact information to a queuing system of the contact center, such that the inhabitant is queued to interact with a live agent of the contact center; d) estimating an expected wait time for a live agent to become available to interact with the inhabitant; e) using the spatial information to estimate a time delay for the inhabitant to require live agent intervention following an automated interaction; f) comparing the estimated time delay with the expected wait time; and g) providing to the inhabitant an automated interaction designed to reduce the difference between the estimated time delay and the expected wait time”, [0031] - [0038]; “Typically, a contact will be assigned a priority and one or more skillsets, and these are used to position the contact within one or more of a number of queues managed by the queue component 30.  A plurality of agents such as agent 20 are available to service the queues, and the allocation of agents to particular queues is controlled by the agent management component 28, which matches the resources available to the contact center in terms of agents and their known skills with the resources required by each queue”, [0120]; “The location information may be simply the location of the automated avatar who is in conversation with the inhabitant.  In this process it is assumed that inhabitant location is an indicator of the likely progress of this contact.  So, for example, some locations may be associated with a high likelihood that an agent will be required, and other locations with a low likelihood.  Some locations may have associated with them a likelihood that an agent will be needed sooner rather than later.  Other locations may have a history of customers interacting with the automated avatar for quite a considerable length of time until a live agent is needed”, [0155]); 

and where the computer server automatically switches from automated control of the first avatar to human control of the first avatar based at least in part on proximity of the first and the one or more second avatars, movement by the one or more second avatars, visibility of the one or more second avatars from the point of view of the first avatar, or communication from the one or more second avatars to the first avatar (“Referring to FIG. 2, a flowchart of an exemplary process is given.  In this example, the gamer (or more generally, the person controlling the inhabitant of the virtual world) initiates contact with a contact center by some action, gesture or command, step 40.  This can be consciously initiated, or can be initiated without the gamer knowing that the effect of his or her actions is to initiate contact.  Thus, for example, wandering into a shop might suffice to initiate a contact in the background, unknown to the gamer “, [0129]; “Alternatively, the contact can be created in step (b) as a result of a user of the virtual environment having control of the inhabitant initiating contact with the contact center.  An example of this might be the user controlling a character to enter a telephone booth and place a call to a contact center, or the user beginning an interaction with a virtual shop assistant”, [0014] & [0015]; “Examples of the spatial information can include: (i) an absolute position within the virtual environment; (ii) an indication of a zone or area of the virtual environment; (iii) an identification of another character, artefact, object or entity of the virtual environment in the vicinity of the inhabitant; (iv) an identification of another character, artefact, object or entity of the virtual environment in the field of view of the inhabitant; (v) an identification of another character, artefact, object or entity of the virtual environment in the vicinity of a projected path of travel of the inhabitant; and (vi) an identification of a member of a class of entities present in the virtual environment, the member of the class being selected on the basis of proximity to or accessibility from the location of the individual”, [0018] – [0024]; “When a live agent becomes available, he may intervene in the conversation if needed, step 84.  Having tailored the interaction based on the predicted time for the agent to become free, the automated system provides the agent to the customer at a point in time which seems more appropriate than where a customer is simply made to queue or hold for an agent “, [0164]).
Regarding claim 3, O’Connor discloses the automatic switch from the automated control of the first avatar to the human control of the first avatar is triggered at least in part based on proximity of the first avatar to the one or more second avatars (“Referring to FIG. 2, a flowchart of an exemplary process is given.  In this example, the gamer (or more generally, the person controlling the inhabitant of the virtual world) initiates contact with a contact center by some action, gesture or command, step 40.  This can be consciously initiated, or can be initiated without the gamer knowing that the effect of his or her actions is to initiate contact.  Thus, for example, wandering into a shop might suffice to initiate a contact in the background, unknown to the gamer “, [0129]).
Regarding claim 4, O’Connor discloses the automatic switch from the automated control of the first avatar to the human control of the first avatar is triggered at least in part based on movement by the one or more second avatars ([0129]).
Regarding claim 5, O’Connor discloses the automatic switch from the automated control of the first avatar to the human control of the first avatar is triggered at least in part based on communication from the one or more second avatars to the first avatar ([0014] & [0015]).
Regarding claim 6, O’Connor discloses the automatic switch from the automated control of the first avatar to the human control of the first avatar is triggered at least in part based on visibility of the one or more second avatars from the point of view of the first avatar ([0018] – [0024]).
Regarding claim 7, O’Connor discloses the at least one server resumes the automated control of the first avatar (“If the inhabitant responds positively, in step 72, then the automated avatar causes a contact to be set up and queued within the contact center. This can be done by generating a SIP INVITE request to the contact center's BBUA, as described previously, or the automated avatar may be controlled by a process of the contact center which itself has access to the workflow and queues”, [0153];  If response is not positive, then logically the system would revert to its initial state).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 10, 11 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Connor et al. (pub. no. 2010/0306021) in view of Hamilton II et al. (pub. no. 20090259948).
Regarding claim 9, O’Connor discloses an apparatus, comprising: at least one computer server, configured to manage a virtual reality environment, the at least one computer server further configured to receive inputs from a control group comprising a plurality of human users transmitting the inputs via a plurality of computers; the at least one computer server further configured to generate a first avatar controlled at least in part by input received from a first member of the control group (“There is also provided a method of operating a contact center having an interface with a virtual environment implemented in a computerized system, comprising the steps of: a) receiving from the virtual environment spatial information relating to the spatial position within the virtual environment of an inhabitant of the virtual environment; b) creating and maintaining contact information in the contact center, the contact information being associated with the inhabitant; c) providing the contact information to a queuing system of the contact center, such that the inhabitant is queued to interact with a live agent of the contact center; d) estimating an expected wait time for a live agent to become available to interact with the inhabitant; e) using the spatial information to estimate a time delay for the inhabitant to require live agent intervention following an automated interaction; f) comparing the estimated time delay with the expected wait time; and g) providing to the inhabitant an automated interaction designed to reduce the difference between the estimated time delay and the expected wait time”, [0031] - [0038]; “The location information may be simply the location of the automated avatar who is in conversation with the inhabitant.  In this process it is assumed that inhabitant location is an indicator of the likely progress of this contact.  So, for example, some locations may be associated with a high likelihood that an agent will be required, and other locations with a low likelihood.  Some locations may have associated with them a likelihood that an agent will be needed sooner rather than later.  Other locations may have a history of customers interacting with the automated avatar for quite a considerable length of time until a live agent is needed”, [0155]; “Referring to FIG. 2, a flowchart of an exemplary process is given.  In this example, the gamer (or more generally, the person controlling the inhabitant of the virtual world) initiates contact with a contact center by some action, gesture or command, step 40.  This can be consciously initiated, or can be initiated without the gamer knowing that the effect of his or her actions is to initiate contact.  Thus, for example, wandering into a shop might suffice to initiate a contact in the background, unknown to the gamer “, [0129]; “When a live agent becomes available, he may intervene in the conversation if needed, step 84.  Having tailored the interaction based on the predicted time for the agent to become free, the automated system provides the agent to the customer at a point in time which seems more appropriate than where a customer is simply made to queue or hold for an agent“, [0164]).
Regarding claim 9, it is noted that O’Connor does not explicitly disclose switching control from a first member to a second member of the control group.  Hamilton however, teaches switching control from a first member to a second member of the control group (“As detailed above, the present invention provides surrogate avatar control in a virtual universe. Aspects of the invention provide a solution to the problem of enabling one resident of the virtual universe 12 to take over the avatar of a second resident. This may be when the second resident must be away from the virtual universe 12 and wishes his/her avatar to have an intelligent presence at various virtual universe 12 settings (e.g., meeting, social setting, business, etc.). For example, the solution would allow a 24-hour store in the virtual universe 12 to be operated. Aspects of the invention allow homeowners and/or business owners to have an intelligent presence to deter crime”, [0026]; “A surrogate avatar controller 82 is configured to supply tokens, wherein the token comprises a permission for a second entity to control at least one aspect of the avatar. The aspects comprise, for example, the avatar's gestures, recording, utterances, ability to move, teleport, remove items, purchase items, and/or the like”, [0044]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices (methods, or products) in the same way.  Here both O’Connor and Hamilton are directed to systems to provide a virtual world containing user controllable avatars.  To enable the transfer of avatar control from one user to another would be to use a known technique to improve a similar device in the same way.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify O’Connor to allow control transfer of an avatar as taught by Hamilton.  To do so would enable seamless hand off of avatar when real world scheduling would prevent a particular user from continuing to control an avatar.
Regarding claim 10, the combination of O’Connor and Hamilton discloses the control inputs are switched based on a request from a member of the control group (“Under aspects of the present invention a resident (i.e., primary or first) entity) of a virtual universe 12 community passes control of his/her personal avatar (e.g., an aspect, several aspects, entire control, etc.) to a surrogate avatar control entity (i.e., secondary entity). There are a variety of ways of transferring control. For example, a resident may send a signal to another resident to request takeover by that resident or by a remote takeover service. Alternatively, a second resident may issue a digital command to the avatar of the first resident to initiate takeover, after the first resident has given permission. Still alternatively, the transfer of control may entail passing a permission token containing an identification label and a password, or may include more complex information such as the avatar control database 84 containing a profile or description of the avatar design and personal response characteristics”, Hamilton: [0050]).
Regarding claim 11, the combination of O’Connor and Hamilton discloses the control inputs are switched based on a triggering event (Hamilton: [0050]).
Regarding claim 14, the combination of O’Connor and Hamilton discloses switching of the control inputs is initiated by a signal received from a designated representative of an operating entity (Hamilton: [0050]).
Claims 2 and 15-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Connor et al. (pub. no. 2010/0306021) in view of Miyamoto et al. (pub. no. 20090113326).
Regarding claim 15, O’Connor discloses an apparatus, comprising: at least one computer server, configured to manage a virtual reality environment, the at least one computer server further configured to receive input from a first user operating a first computer; the at least one computer server further configured to generate a first avatar controlled in an automated manner by control inputs received from the first computer or generated by the at least one computer server ([0031] - [0038]; [0155]; [0129]; 0164]).
Regarding claims 2 and 15, it is noted that O’Connor does not disclose switching less than all of the control inputs to manual control.  Miyamoto however, teaches automated facial animation and positioning controls in order facilitate an emotional bond with an avatar (“By performing control in this way, the display device 150 can display avatar 2 so as to face a modified direction. Consequently, an angle formed by a direction that the avatar 1 is facing and the modified direction that the avatar 2 is facing is smaller in a case where the relationship is more intense, than a case where the relationship is less intense. Additionally, the display device 150 can modify the direction of the eyes of avatar 2 within a range satisfying the following condition. That is, an angle formed by a direction that avatar 2 is facing and a direction of the eyes thereof should be smaller than a predetermined reference. 
Note that although the "direction" modified here should preferably be the direction of the eyes that changes according to the movement of the head or face, the "direction" is not limited to this. For example, the display device 150 may alternatively change the direction that the avatar is facing. 
FIG. 14 shows an example of a procedure for changing the facial expression of an avatar. The display device 150 changes the facial expression of an avatar according to a predetermined procedure. FIG. 14 illustrates a procedure of changing the eyes of an avatar, as an example. 
In a case where the parameter that defines the facial expression of the avatar is set to 1, the display device 150 sequentially displays images of the eyes corresponding to patterns 1 to 8 at a predetermined time interval. 
Patterns 4 and 8 show images of closed eyes, for example, while the other patterns show images of opened eyes. As a result, the eyes of the avatar are displayed as sometimes being closed, and most other times being opened. 
If an index value indicating the intensity of the relationship between the first and second avatars is changed to a value larger than a predetermined reference, the display device 150 changes the parameter for changing the predetermined procedure to change the facial expression of the second avatar. 
When the parameter is changed from 1 to 2, for example, images of closed eyes are additionally displayed in patterns 2 and 6. As a result, the eyes of the avatar are displayed so as to blink frequently. 
The exemplar display of the eyes as described above is merely one example. Alternatively, the display device 150 may change a so-called facial expression parameter or an action parameter which are parameters that define the animation pattern of an avatar. 
With such changes made in the parameter, a facial expression or a representation of an avatar may be changed to show its friendly feeling, for example. Moreover, an avatar's feeling can be expressed by causing the avatar to repeat an action such as jumping, to float in the air, or the like”, [0128] – [0138]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices (methods, or products) in the same way.  Here both O’Connor and Miyamoto are directed to providing an immersive virtual environment.  To include the emotional cues taught by Miyamoto in the O’Connor invention would be to use a known technique to improve a similar device in the same way.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify O’Connor so that automated avatars would use the emotional cues of Miyamoto. To do so would increase the verisimilitude of the virtual environment thereby increasing the perceived entertainment value of the system.
Regarding claim 16, O’Connor discloses at least one computer server switches less than all of the control inputs from the automated control to the control by the first user based on a triggering event ([0129]).
Regarding claim 17, O’Connor discloses at least one computer server is further configured to interact with an avatar causing the triggering event and to use the response of that interaction to determine whether to switch the less than all of the control inputs from the automated control to the control by the first user ( [0105]).
Regarding claim 18, O’Connor discloses the interaction is asking a question of the avatar causing the triggering event, receiving an answer, and determining whether to switch the less than all of the control inputs based at least in part on the answer (“When a live agent becomes available, he may intervene in the conversation if needed, step 84.  Having tailored the interaction based on the predicted time for the agent to become free, the automated system provides the agent to the customer at a point in time which seems more appropriate than where a customer is simply made to queue or hold for an agent “, [0164]).
Regarding claim 19, the combination of O’Connor and Miyamoto discloses an appearance of the first avatar is modified in response to switching of the less than all of the control inputs from the automated control to the control by the first user (Miyamoto: [0128] – [0138]).
Allowable Subject Matter
Claims 8, 12, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715